Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron B. Roberts appeals the district court’s order granting Defendants sum*635mary judgment in his 42 U.S.C. § 1988 (2012) action. -We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Roberts v. Walker, No. l:14-cv-00720-GLR, 2015 WL 993463 (D.Md. Mar. 4, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.